        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

       Plaintiff,
                                                             Case No. 15-40064-01-DDC
v.

BOOKER ZACHERY JOHNSON III (01),

       Defendant.


                               MEMORANDUM AND ORDER

       Mr. Booker Zachery Johnson III filed a motion asking the court to reduce his sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 314). He cites the risks that the COVID-19 pandemic

present to his health and requests a modification of his sentence. Doc. 314 at 1. The

modifications he seeks include a reduction in his sentence of imprisonment to time served and a

corresponding addition of home confinement to the terms of his supervised release. Id. at 1, 10.

The government responded (Doc. 316), and Mr. Johnson replied (Doc. 317).

       Mr. Johnson and the government agree on several key points: (1) Mr. Johnson’s medical

conditions present a circumstance that qualifies as “extraordinary and compelling” under §

3582(c)(1)(A)(i); (2) he has satisfied the relevant exhaustion requirements; (3) he does not

necessarily pose a direct and immediate danger to the public; and (4) his release from

imprisonment draws near.

       This case thus presents the question whether Mr. Johnson’s extraordinary and compelling

circumstances warrant such a modification given the sentencing factors in § 3553(a). For

reasons explained below, the court concludes that they do and grants Mr. Johnson’s motion. The

court reduces Mr. Johnson’s custody sentence to time served, orders home confinement as an
        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 2 of 17




additional term of supervised release for a period of 10 months, and extends the length of his

period of supervised release by 10 months.

   I.      Background

        In July 2015, the government filed a Complaint (Doc. 1) alleging that Mr. Johnson

knowingly, willfully, and unlawfully conspired to distribute more than five kilograms of a

mixture and substance containing a detectable amount of cocaine. Doc. 1 at 1. If proved beyond

a reasonable doubt, these charges violate 21 U.S.C. § 846. Id. at 2. In February 2016, Mr.

Johnson pleaded guilty to the conspiracy charge. Doc. 129 at 4; Doc. 130 at 1 (Plea Agreement).

The Presentence Investigation Report (“PSR”) calculated a total offense level of 34 and a

criminal history category of II, producing a Guidelines sentencing range of 168 to 210 months’

imprisonment. Doc. 203 at 30 (PSR ¶ 145). In December 2016, the court sentenced Mr.

Johnson to 84 months’ imprisonment followed by five years of supervised release. Doc. 219 at

2. He is incarcerated at MCFP Springfield. Doc. 314 at 1 (citing Booker Zachery Johnson,

Register No. 15012-031, https://www.bop.gov/inmateloc/).

        Mr. Johnson asserts that he “is obese and has been diagnosed with hypertension.” Doc.

314 at 7 (citing Doc. 314-1 at 1 (BOP Record of Current Health Problems (generated June 9,

2020))). The government acknowledges that Mr. Johnson “currently weighs 299 lbs and stands

5’9’’, resulting in a body mass index of 44.1[.]” Doc. 316 at 13. Mr. Johnson argues that as “an

African-American man with a chronic health condition,” he faces “a higher risk of contracting

COVID-19 and developing severe, possibly fatal complications.” Doc. 314 at 7 (citations to

CDC publications omitted). The government concedes that Mr. Johnson has “demonstrated

medical conditions that qualify as compelling and extraordinary by DOJ and CDC standards.”

Doc. 316 at 13. The court agrees as well.



                                                2
          Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 3 of 17




          Mr. Johnson asserts that the “BOP currently reports three COVID-positive inmates

among the MCFP Springfield population,” but “lack of widespread testing is likely concealing

the true toll of the virus at this facility” because this data reflects “the results of just 34 tests in a

facility that houses 884 people.” Doc. 314 at 9–10 (citing COVID-19 Coronavirus, FED.

BUREAU OF PRISONS, https://www.bop.gov/coronavirus/index.jsp (last visited July 28, 2020)).

          When Mr. Johnson filed his motion on August 3, 2020, 12 months remained in his 84-

month sentence of imprisonment. Doc. 314 at 1. As of now, he is scheduled for release in less

than 10 months on August 4, 2021. See Booker Zachery Johnson, Register No. 15012-031,

https://www.bop.gov/inmateloc/.

    II.       Legal Standard

          A “‘district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.’” United States

v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d 945,

947 (10th Cir. 1996)). The First Step Act1 permits an inmate to move the court to reduce his

sentence under 18 U.S.C. § 3582(c). But the defendant may file such a motion only after he “has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

          Section 3582(c)(1)(A) authorizes district courts to reduce a term of imprisonment if,

“after considering the factors set forth in section 3553(a) to the extent that they are applicable,”

the court finds that (i) “extraordinary and compelling reasons warrant such a reduction” and (ii)




1
          See First Step Act of 2018, Pub. L. No. 115-391, § A 603(b)(1), 132 Stat. 5194, 5239 (2018).

                                                     3
           Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 4 of 17




“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A).

    III.      Discussion

           A. Exhaustion

           The parties agree that Mr. Johnson exhausted his BOP remedies before filing his motion

in federal court on August 3, 2020. See Doc. 314 at 3; Doc. 316 at 7 (citing Doc. 314-2 (Warden

Denial Letter)). Satisfied that Mr. Johnson has met the exhaustion requirement of §

3582(c)(1)(A), the court now turns to the substance of his motion.

           B. Extraordinary and Compelling Reasons

           Mr. Johnson seeks to modify his sentence under § 3582(c)(1)(A). Doc. 314 at 1. That

statute authorizes district courts to reduce a term of imprisonment if, “after considering the

factors set forth in section 3553(a) to the extent that they are applicable,” the court finds that (i)

“extraordinary and compelling reasons warrant such a reduction” and (ii) “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission[.]” 18 U.S.C.

§ 3582(c)(1)(A). The Sentencing Commission’s applicable policy statement provides that the

court may reduce a term of imprisonment, after considering the § 3553(a) factors, if (1)

“extraordinary and compelling reasons warrant the reduction,”2 (2) “the defendant is not a danger




2
        Application Note 1 to § 1B1.13 provides that extraordinary and compelling reasons exist “under
any of the [four] circumstances set forth below” in (A) through (D). Id. § 1B1.13 application note 1.
Subdivision (A) of Note 1 provides that the medical condition of a prisoner may qualify him for
compassionate release, if (i) he is suffering from a terminal illness, or (ii) he is suffering from a serious
physical or medical condition that “substantially diminishes” his ability to provide self-care within the
prison and he is not expected to recover. Id. § 1B1.13 application note 1(A). Subdivisions (B) and (C)
apply to age and family circumstances not invoked here. Subdivision (D) supplies a catchall provision: it
applies when as determined by the “Bureau of Prisons, there exists in the defendant’s case an
extraordinary and compelling reason other than, or in combination with, the reasons described in
subdivisions (A) through (C).” Id. § 1B1.13 application note 1(D).

                                                     4
        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 5 of 17




to the safety of any other person or the community,” and (3) “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

       The government acknowledges that Mr. Johnson meets some of these requirements. Its

Response notes that “he has . . . demonstrated medical conditions that qualify as compelling and

extraordinary by DOJ and CDC standards.” Doc. 316 at 13. And the government explains that

“an inmate [who] presents with one of the named CDC factors, as confirmed by medical records,

and who is not expected to recover from that condition, is deemed to have established an

extraordinary and compelling reason allowing for compassionate release under Section

3582(c)(1)(A) and the guideline policy statement as detailed in U.S.S.G. Section 1B1.13.” Id. at

12; see also id. at 12 n.8 (listing DOJ/CDC risk factors that place inmates at higher risk of

complications from COVID-19 including “pulmonary hypertension; and severe obesity, defined

as a body mass index (BMI) of 40 or above.”).

       Mr. Johnson has demonstrated a reason for filing a motion under § 3582(c) that qualifies

as “extraordinary and compelling” under that statute. The government also acknowledges that

“the defendant does not necessarily pose a direct and immediate danger to society at large[.]”

Doc. 316 at 15. So, the court must now consider the factors in § 3553(a) to determine whether

Mr. Johnson’s extraordinary and compelling reason warrants the sentence reduction he requests.

       C. Sentencing Factors Under § 3553(a)

           1. Generally

       “Even if the court finds extraordinary and compelling reasons under section 3582(c), the

court must still engage in a balancing of the factors listed in section 3553(a) to determine an

appropriate sentence.” United States v. Davis, No. 03-10157-1-JTM, 2020 WL 3037249, at *4

(D. Kan. June 5, 2020), reconsideration denied, No. 03-10157-1-JTM, 2020 WL 3271637 (D.



                                                 5
        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 6 of 17




Kan. June 17, 2020). The government asserts that despite Mr. Johnson’s compelling and

extraordinary circumstance, applying § 3553(a)’s factors reveals that Mr. Johnson’s medical

conditions still “fail to demonstrate a situation so severe that early release from his sentence is

warranted.” Doc. 316 at 13–14. It argues that applying § 3553(a)’s factors to Mr. Johnson’s

motion “favor against reducing the defendant’s sentence to time-served.” Id. at 14–15. The

government reasons that though Mr. Johnson “does not necessarily pose a direct and immediate

danger to society at large, a reduction to time-served would run counter relative to the nature and

seriousness of his offense and the need for his sentence to provide just punishment and otherwise

promote respect for the law.” Id. at 15 (citations omitted); see also 18 U.S.C. §§ 3553(a)(1)–

(2)(A). These facts and arguments resemble another recent compassionate release case from our

court. See United States v. Shehata, No. 15-20052-01-JWL, 2020 WL 4530486, at *1 (D. Kan.

Aug. 6, 2020) (Lungstrum, J.) (granting motion under § 3582(c)(1)(A), reducing sentence to time

served and replacing the unserved portion with home confinement where government conceded

that defendant presented qualifying “extraordinary and compelling” reasons and did not present a

danger to others).

       The court now reviews briefly Shehata, where another judge from our court rejected

arguments similar to those the government raises here, and explains why this case resembles

Shehata. Next, the court explains why the government’s arguments about § 3553(a) fail to

address fully the analysis that § 3582(c) requires. Finally, the court applies § 3553(a) to Mr.

Johnson’s requested sentence modification and concludes that the factors do indeed warrant

modification.

       In Shehata, the United States acknowledged that defendant’s age and medical conditions

provided the requisite “extraordinary and compelling” reasons for a sentence reduction and did



                                                  6
         Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 7 of 17




not assert that defendant represented a danger to the safety of others in violation of § 1B1.13’s

requirement. Id. at *1. The government argued that, even so, “a reduction to time served would

mean that defendant has not served a sufficient sentence in light of the seriousness of the

offense.” Id. But the court rejected that argument. Id. It reasoned that because defendant

“agreed to the imposition of home confinement as a term of his supervised release” for the period

during which he would have been imprisoned, the “defendant will essentially serve his entire . . .

sentence.” Id. After finding that the “extraordinary and compelling circumstances arising from

defendant’s risk of serious harm in prison from the virus may only be remediated effectively by

his release” and consulting the § 3553(a) factors, Shehata concluded that “the period of home

confinement (with an additional year of supervised release) satisfy the need for punishment of

defendant.” Id. The court reduced the defendant’s sentence of imprisonment—by about two

years—to time served, ordered two years of home confinement as an additional term of

supervised release, and extended defendant’s period of supervised release by one year to a total

of three years. Id. at *2.

        Here, Mr. Johnson seeks a similar modification to his sentence given his own

extraordinary and compelling circumstances arising from his individualized3 risk of serious harm

in prison from COVID-19 that only release may remediate effectively. See Doc. 314 at 1. He

requests that the court add home confinement to the terms of his supervised release in place of

his remaining period of imprisonment.4 Id. at 1, 10. The government does not address this part


3
         As the government points out, “the mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot independently justify compassionate release[.]”
United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
4
         The court “may impose as a condition of supervised release that a defendant ‘remain at his place
of residence during nonworking hours and, if the court finds it appropriate, that compliance with this
condition be monitored by telephonic or electronic signaling devices,’ if the condition is imposed ‘as an
alternative to incarceration.’” Shehata, 2020 WL 4530486, at *1 n.3 (citing 18 U.S.C. §§ 3583(d)(3),

                                                    7
         Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 8 of 17




of Mr. Johnson’s motion. See generally Doc. 316 at 14–16.5 But, as in Shehata, the government

emphasizes the gravity of Mr. Johnson’s criminal conduct and argues that “a reduction to time-

served would run counter relative to the nature and seriousness of his offense and the need for

his sentence to provide just punishment and otherwise promote respect for the law.” Doc. 316 at

15; see Shehata, 2020 WL 4530486, at *1 (noting that the government “argues that a reduction to

time served would mean that defendant has not served a sufficient sentence in light of the

seriousness of the offense.”); see also 18 U.S.C. § 3553(a)(1). Indeed, Mr. Johnson committed a

serious felony offense.6 When determining his original sentence, the court considered Mr.

Johnson’s offense and the need for the sentence imposed “to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense[.]” See 18



3583(e)(4), 3563(b)(19)); see also United States v. Begay, 631 F.3d 1168, 1172 (10th Cir. 2011) (no
findings are required to modify a term of supervised release). Here, Mr. Johnson asks the court to impose
his requested condition of home confinement in lieu of his continued incarceration. His motion notes that
he “has 12 months remaining of an 84-month prison sentence” and “requests the court add a special
condition of home detention for 12 months to the 5-year term of supervision that will begin upon Mr.
Johnson’s release.” Doc. 314 at 1, 10. The court construes the motion as requesting that this special
condition replace his remaining period of imprisonment, rather than requesting home confinement for an
absolute period of 12 months. Because Mr. Johnson “has agreed to home confinement as a term of
supervised release, he is deemed to have waived the right to a hearing on that modification.” Shehata,
2020 WL 4530486, at *1 n.3 (citing Fed. R. Crim. P. 32.1(c)). The court’s relief is expressly conditioned
on Mr. Johnson’s acceptance of an additional 10 months of supervised release, and thus he is deemed to
have waived a hearing on that modification to his sentence. If Mr. Johnson does not accept this condition,
he shall immediately notify the court, and the court will vacate this Order.
5
         The government argues that the court must reject Mr. Johnson’s motion to the extent the court
construes it as a motion for release to home confinement under the CARES Act because only the Director
of the Bureau of Prisons, not the court, has authority to place the defendant on home-confinement under
that statute. Doc. 316 at 2 (citations omitted). The court does not perceive Mr. Johnson’s filing to make a
motion under the CARES Act.
6
         “As reflected in the plea agreement the defendant was determined to be a multi-kilogram
distributor of cocaine, operating in the Topeka, Kansas City, and St. Louis areas. He received cocaine
that was delivered to him by a co-conspirator who obtained the cocaine in the Houston, Texas area. The
defendant then distributed the cocaine to a group of known and unknown persons in the Topeka, Kansas
City and St. Louis areas.” Doc. 316 at 15 (citing Doc. 130 at 2 (Plea Agreement)). Mr. Johnson “was
ultimately held accountable for 116 kilograms of powder cocaine.” Id. (citing Doc. 203 at 19 (PSR ¶
79)).

                                                    8
        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 9 of 17




U.S.C. § 3553(a)(1)–(2)(A). Those factors generally are constant across time. Here, Mr.

Johnson’s offense and the need for the sentence imposed to reflect the seriousness of his offense,

to promote respect for the law, and to provide just punishment for his offense have not changed

since Mr. Johnson’s sentencing in December 2016. So, the government’s argument is correct: a

reduction of Mr. Johnson’s sentence of imprisonment to time-served would run counter relative

to at least some of those factors. But this argument, on its own, cannot justify denying Mr.

Johnson’s motion because the argument is true by definition, and fails to address fully the issue

that § 3582(c) requires this court to analyze.

       Section 3553(a) requires the sentencing court to punish a defendant no more than

necessary to comply with the purposes set forth in § 3553(a)(2). Certain § 3553(a) factors are

static across time. It is thus true that those static factors do not support a reduced sentence when

the court later reapplies the § 3553(a) factors. If they did, the court should have entered a lesser

sentence in the first place. The static § 3553(a) factors are constant variables that effectively

drop out of the equation comparing the reduced sentence requested to the original sentence

through the lens of § 3553(a). Thus, only non-static factors could possibly account for a shift in

the court’s analysis of how § 3553(a) applies to defendant. The key question for the court when

considering § 3553(a) and a motion under § 3582(c)(1)(A) thus asks whether the court’s analysis

of § 3553(a)’s non-static factors has changed enough since sentencing to render appropriate the

decrease in punishment that a sentence reduction produces.

       So, the government’s arguments about factors under 18 U.S.C. § 3553(a)(1)–(2)(A) may

be spot on, but if those factors are constant over time, the argument is incomplete if it fails to

analyze whether other § 3553(a) factors—those non-static factors that might change over time—




                                                  9
       Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 10 of 17




have changed enough to permit the court to conclude that the requested reduced sentence is

appropriate when viewed through the lens of § 3553(a).

       The court concludes that Mr. Johnson’s proposed modified sentence plus an additional 10

months of supervised release, adequately reflects the pertinent § 3553(a) factors in aggregate,

including both factors the government discusses. To support this conclusion, the court notes the

remainder of Mr. Johnson’s sentence of imprisonment. As the government acknowledges, Mr.

Johnson “has very little time remaining to serve on his sentence[.]” Doc. 316 at 16. Mr.

Johnson’s proposed modified sentence—time served, plus home confinement to replace the time

not served—thus resembles the original sentence more closely than the Shehata defendant’s did.

Compare Shehata, 2020 WL 4530486, at *1 (granting motion to reduce sentence to time served

and home confinement for remaining 75% of sentence of imprisonment), with Doc. 314 at 3

(proposing reduction to time served and home confinement for remaining 12% of sentence of

imprisonment). By similar logic, Mr. Johnson differs from defendants in cases the government

cites to support its argument that reducing Mr. Johnson’s sentence to time-served “would run

counter relative to the nature and seriousness of his offense and the need for his sentence to

provide just punishment and otherwise promote respect for the law.” Doc. 316 at 15 (first citing

United States v. Mathews, No. 14-cr-20427-02, 2020 WL 3498100, at *2–4 (E.D. Mich. June 29,

2020) (denying defendant’s motion for compassionate release where the court concluded

“[d]rug-related offenses are serious and Defendant has only served 40% of his 151-month

sentence” and defendant “would be a danger to others and the community if released.”); then

citing United States v. Knight, No. 15-20283, 2020 WL 3055987 (E.D. Mich. June 9, 2020)

(denying motion for compassionate release by severely obese defendant with 43.9 BMI where

“his drug trafficking and possession of an AK-47 as a convicted felon demonstrate the danger he



                                                10
        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 11 of 17




poses to the community[,]” he had “not been free of violations while in prison,” and had served

only about 33% of his sentence)). Unlike the defendants in Mathews and Knight, Mr. Johnson

has served most of his term of imprisonment. 7

        Reducing Mr. Johnson’s sentence to time served would result in less time in prison, and

he thus would serve a less severe sentence than his original judgment ordered. The magnitude of

difference between a defendant’s original sentence and the sentence reduced to time served

depends on how much time the defendant has served to date. So, the gap between a defendant’s

original sentence and a sentence reduced to time served continues to shrink as one approaches

his release date. And, as Shehata noted, the addition of home confinement to the terms of

supervised release can close this severity gap, and possibly eliminate it. See Shehata, 2020 WL

4530486, at *1 (“home confinement in this case means that defendant will essentially serve his

entire . . . sentence”); see also United States v. Rayford, No. 09-20143-01-JWL, 2020 WL

4335013, at *3 (D. Kan. July 28, 2020) (granting compassionate release reduction to time served

and adding a 15-month term of special supervised release of home confinement where “the

nature of the defendant’s offenses is serious but the seriousness of those offenses was reflected in

the sentence that he received and will complete in home confinement.”); United States v. Plank,

No. 17-cr-20026-JWL, 2020 WL 3618858, at *4 (D. Kan. July 2, 2020) (granting motion for

reduction of sentence under § 3582 and reducing sentence to time served plus 5 years of home




7
         Both of these cases also differ from the facts here on the question whether defendant is “not a
danger to the safety of any other person or to the community.” § 1B1.13(2). The courts in both Mathews
and Knight were unable to conclude that the respective defendant met this requirement. See Mathews,
2020 WL 3498100, at *2; Knight, 2020 WL 3055987, at *3. In contrast, the government here concedes
that “the defendant does not necessarily pose a direct and immediate danger to society at large[.]” Doc.
316 at 15.


                                                   11
        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 12 of 17




confinement where “Defendant is not simply being relieved of the remainder of his sentence, but

must comply with home confinement.”).

       When the difference between the original sentence and the sentence proposed by a

motion under § 3582(c)(1)(A)(i) presents a gap too large, the § 3553(a) factors cannot support

the given sentence reduction, even where a defendant faces extraordinary and compelling

circumstances. See United States v. Pope, No. 16-10039-JTM, 2020 WL 5704270, at *1 (D.

Kan. Sept. 24, 2020) (“This court has concluded that compassionate release based on COVID-19

related concerns should be denied where the resulting sentence would materially depart from an

appropriate § 3553(a) sentence” (citations omitted)); United States v. Kaufman, No. 04-40141-1-

JTM, 2020 WL 4196467, at *2 (D. Kan. July 21, 2020) (“Even when an older inmate faces some

serious medical condition, compassionate release should be denied if it would radically alter the

appropriate § 3553 sentence.” (citations omitted)). But where a defendant has served the vast

majority of his term of imprisonment, the gap that results from reducing the sentence to time

served is smaller and thus more easily, but not necessarily, cleared by a shift in the court’s

analysis of § 3553(a) since sentencing. Cf. Kaufman, 2020 WL 4196467, at *2 (denying motion

for compassionate release where defendant “is not (as in many of the reported covid-19

decision[s]) seeking a reduction of sentence which would allow him to leave prison a few

months ahead of his scheduled departure” but rather “seeks a time-served sentence which would

cut in half his . . . sentence”). The size of the severity gap is thus proportional to the degree of

change in the court’s § 3553(a) analysis necessary to render the sentence reduction appropriate.

       Here, the gap between Mr. Johnson’s original sentence of imprisonment and a time-

served sentence of imprisonment would be about 10 months or roughly 12% of his 84-month

sentence. See Booker Zachery Johnson, Register No. 15012-031,



                                                  12
        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 13 of 17




https://www.bop.gov/inmateloc/ (scheduled release date August 4, 2021). And the home

confinement that Mr. Johnson requests in place of his remaining months in prison shrinks this

difference in terms of severity. So, the severity gap between Mr. Johnson’s original and

modified sentences is the qualitative difference between 10 months in prison and 10 months of

home confinement. As discussed above, cases from this court suggest that this difference is

modest. See Shehata, 2020 WL 4530486, at *1 (“home confinement in this case means that

defendant will essentially serve his entire . . . sentence”); Rayford, 2020 WL 4335013, at *3;

Plank, 2020 WL 3618858, at *4.8

        Having clarified the court’s § 3553(a) analysis under § 3582(c) and appraised the

discrepancy in severity between Mr. Johnson’s original sentence to a modified sentence, the

court now explains its conclusion that § 3553(a) permits the court to conclude that Mr. Johnson’s

extraordinary and compelling circumstance warrants the modified sentence.

            2. Application of § 3553(a) to Mr. Johnson

        When the court sentenced Mr. Johnson in 2016, it adhered to § 3553(a)’s mandate to

“impose a sentence sufficient, but not greater than necessary, to comply with the purposes set

forth in” § 3553(a)(2). See Doc. 279-1 at 13 (Tr. of Sentencing Hr’g). So, if the court were to

analyze the § 3553(a) factors exactly as it did during Mr. Johnson’s 2016 sentencing, then a

reduced sentence would fall short of sufficiently reflecting those sentencing factors. But the

court’s analysis today is not necessarily identical to its earlier application of § 3553(a) to Mr.



8
         As Mr. Johnson implies in his Reply, the difference in severity shrinks even more if the court
gives additional weight to time served in prison where COVID-19 affected conditions of defendant’s
imprisonment. See Doc. 317 at 3 (“The overall risk to his health has the potential to increase the severity
of the sentence beyond the 84 months already imposed.” (citing United States v. Mel, No. CR TDC-18-
0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (granting defendant’s Emergency Motion to
Reduce Sentence where “the actual severity of the sentence as a result of the COVID-19 outbreak [at
defendant’s institution] exceeds what the Court anticipated at the time of sentencing.”))).

                                                    13
       Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 14 of 17




Johnson. The court does not hold its analysis of each of the sentencing factors static across time.

Rather, when the court considers certain non-static § 3553(a) factors when ruling on a motion

under § 3582(c)(1)(A) today, it takes into account facts and circumstances that have emerged

since the court’s original sentencing decision. See, e.g., United States v. Dobbertin, No. 12-

20139-01-DDC, 2020 WL 4365542, at *5 (D. Kan. July 30, 2020) (considering facts and events

that occurred during defendant’s incarceration when applying § 3553(a) factors to motion to

reduce sentence under § 3582(c)(1)(A)(i)); United States v. Graham, No. 99-10023-02-JTM,

2020 WL 4344192, at *1 (D. Kan. July 22, 2020) (same). While the nature and circumstances of

Mr. Johnson’s offense and the need for his sentence to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense have not changed,

other things have.

       The obvious example is COVID-19. The world is now weathering a viral pandemic that

did not exist when the court considered § 3553(a) during Mr. Johnson’s sentencing in 2016. To

apply the court’s 2016 view of § 3553(a) to Mr. Johnson now risks failing to adhere to §

3553(a)’s requirement that it impose a sentence “not greater than necessary.” See Mel, 2020 WL

2041674, at *3 (“The fact that [defendant] has been incarcerated . . . during a serious outbreak of

COVID-19 inside the facility sufficiently increased the severity of the sentence beyond what was

originally anticipated . . . .”). So, recognizing various developments since the court sentenced

Mr. Johnson, the court considers certain § 3553(a) factors, as applied to him, slightly differently

today than it once did. See United States v. Johnson, No. 5:18-CR-40006-HLT, 2020 WL

4284314, at *3 (D. Kan. July 27, 2020) (rejecting the government’s argument that “‘releasing the

defendant undervalues the gravity of the crime that he committed and the need to provide just

punishment under the circumstances’” because “[a]lthough the original sentence was appropriate



                                                14
         Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 15 of 17




when imposed and the committed crime serious, the Court must also recognize the current risk to

Defendant from continued incarceration in light of his multiple serious medical conditions and

the COVID-19 pandemic.”). The court thus views in new light sentencing factors like the

characteristics of Mr. Johnson, the need to provide him with needed medical care effectively, and

the kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1), (2)(D), (3). Given Mr. Johnson’s

health conditions and the relative medical risks he faces in prison and in home confinement, each

of these factors applied here favors a lesser sentence more today than they did when the court

considered them during Mr. Johnson’s 2016 sentencing. This shift overwhelms any consequent

increase in concern about unwarranted sentencing disparities across like-defendants under §

3553(a)(6). See Johnson, 2020 WL 4284314, at *3 (“Any disparity in sentencing between

Defendant and similar offenders must be considered against Defendant’s heightened risk due to

his serious medical conditions”).

         The court’s analysis of the § 3553(a) factors, in aggregate, has shifted enough since Mr.

Johnson’s original sentencing to render appropriate the modified sentence and its reduced

severity relative to the original sentence. The modified sentence reflects the applicable

sentencing factors and is sufficient to comply with the purposes set forth in § 3553(a)(2). The

sentencing factors the government emphasizes thus do not preclude modification of Mr.

Johnson’s sentence under § 3582(c)(1)(A)(i).

   IV.      Conclusion

         Mr. Johnson presents a circumstance that qualifies as extraordinary and compelling under

§ 3582(c)(1)(A)(i). After considering the factors in § 3553(a), the court concludes that they

permit a reduction of Mr. Johnson’s sentence to time served, an extension of the period of

supervised release to 5 years and 10 months, and the addition of 10 months of home confinement



                                                 15
        Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 16 of 17




to the terms of his supervised release, and that such modifications to his sentence are warranted

by the extraordinary and compelling circumstances that his medical conditions and the COVID-

19 pandemic present. The “U.S. Probation office has inspected and approved” Mr. Johnson’s

proposed release plan. Doc. 317 at 2 (citing Doc. 317-2). The court thus grants Mr. Johnson’s

Motion to Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 314) and modifies his

sentence consistent with this Order.

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Johnson’s Motion to

Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 314) is granted.

       IT IS FURTHER ORDERED BY THE COURT THAT defendant’s period of

supervised release is hereby extended to a total period of five years and ten months. All

previously-imposed terms and conditions of defendant’s supervised release remain in effect.

       IT IS FURTHER ORDERED THAT the court imposes the following additional

condition for defendant’s period of supervised release: Defendant shall be placed on home

detention for a period of 10 months, to commence within 10 business days. During this time,

defendant shall remain at his place of residence except for employment; education; religious

services; medical, substance abuse, or mental health treatment; attorney visits; court

appearances; court-ordered obligations; or other activities as pre-approved by the U.S. Probation

Officer. Defendant shall be required to wear a location monitoring device, which will include

Radio Frequency, Global Positioning System and/or Random Tracking at the discretion of the

probation officer, and defendant shall abide by all technology requirements. Defendant shall

follow all location monitoring procedures specified by the probation officer, and defendant must

contribute toward the cost, to the extent that he is financially able to do so, as directed by the

court or the probation officer.



                                                  16
       Case 5:15-cr-40064-DDC Document 318 Filed 10/08/20 Page 17 of 17




       IT IS FURTHER ORDERED THAT this Order is stayed for as long as 14 days, for the

verification of Mr. Johnson’s residence and/or establishment of a release plan, to make

appropriate travel arrangements, and to ensure his safe release. Mr. Johnson shall be released as

soon as a residence is verified, a release plan is established, appropriate travel arrangements are

made, and it is safe for him to travel. There shall be no delay in ensuring that travel

arrangements are made. If more than 14 days are needed to make appropriate travel

arrangements and to ensure Mr. Johnson’s safe release, the parties shall immediately notify the

court and show cause why the court should extend the stay.

       IT IS SO ORDERED.

       Dated this 8th day of October, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 17
